 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of May 26, 2011 by and
between China BAK Battery, Inc., a corporation incorporated under the laws of
the State of Nevada, U.S. (the “Company”) and Ke Marcus Cui (the “Employee”).
 
RECITALS


A.           The Company has appointed the Employee as its Chief Financial
Officer and the Employee has accepted such appointment for the term of
Employment (as defined below).


B.           In connection with such appointment, the Company and the Employee
desire to enter into this Agreement setting forth the terms and conditions of
the Employment.
 
 
AGREEMENT


The parties hereto agree as follows:


1.
POSITION

 
The Employee hereby accepts a position of Chief Financial Officer (the
“Employment”) of the Company.
 
2.
TERM

 
Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall commence on May 26, 2011 (the “Effective Date”), and end on May
26, 2013, unless terminated sooner pursuant to the terms of this Agreement. Upon
expiration of the initial term, the Employment shall be automatically extended
for successive one-year terms unless either party gives the other party hereto a
one-month prior written notice to terminate the Employment prior to the
expiration of such term or unless terminated sooner pursuant to the terms of
this Agreement.
 
3.
PROBATION

 
No probationary period.
 
4.
DUTIES AND RESPONSIBILITIES

 
The Employee’s duties at the Company will include all jobs assigned by the
Company’s Board of Directors (the “Board”) or officers senior to the Employee.
 
 
The Employee shall devote all of his or her working time, attention and skills
to the performance of his or her duties at the Company and shall faithfully and
diligently serve the Company in accordance with this Agreement, the articles of
association and by-laws of the Company, and the guidelines, policies and
procedures of the Company approved from time to time by the Board.

 
 
The Employee shall use his or her best endeavor to perform his or her duties
hereunder.  The Employee shall not, without the prior written consent of the
Board, become an employee of any entity other than the Company and any
subsidiary or affiliate of the Company, and shall not be concerned or interested
in any business or entity that competes with the business carried on by the
Company (any such business or entity, a “Competitor”), provided that nothing in
this clause shall preclude the Employee from holding less than 5% of any class
of equity securities of any Competitor that are listed on any securities
exchange or recognized securities market anywhere.  The Employee shall notify
the Company in writing of his or her interest in such shares or securities in a
timely manner and with such details and particulars as the Company may
reasonably require.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
LOCATION

 
The Employee will be based in Shenzhen China.  The Company reserves the right to
transfer or send the Employee to any location in China or elsewhere in
accordance with its operational requirements.
 
6.
COMPENSATION AND BENEFITS

 
 
(a)
Cash Compensation.  The Employee’s cash compensation (including salary) shall be
provided by the Company pursuant to Schedule A hereto, subject to annual review
and adjustment by the Company.

 
 
(b)
Equity Incentives.  To the extent the Company adopts and maintains a share
incentive plan, the Employee will be eligible for participating in such plan
pursuant to the terms thereof as determined by the Company.

 
 
(c)
Benefits.  The Employee is eligible for participation in any standard employee
benefit plan of the Company that currently exists or may be adopted by the
Company in the future, including, but not limited to, any retirement plan, life
insurance plan, health insurance plan, disability insurance plan and
travel/holiday plan.  If the Employee elects, the Company shall pay the
reasonable cost of membership for the Employee, his or her spouse and dependent
children not greater than twenty-one (21) years of age, for a private patient
medical plan, with a reputable medical expense insurance scheme as the Company
shall decide from time to time.

 
7.
TERMINATION OF THE AGREEMENT

 
 
(a)
By the Company.

 
 
(i)
The Company may terminate the Employment for cause, at any time, without notice
or remuneration, if (1) the Employee is convicted or pleads guilty to a felony
or to an act of fraud, misappropriation or embezzlement, (2) the Employee has
been negligent or acted dishonestly to the detriment of the Company, or (3) the
Employee has engaged in actions amounting to misconduct or failed to perform his
or her duties hereunder and such failure continues after the Employee is
afforded a reasonable opportunity to cure such failure.

 
 
(ii)
In addition, the Company may terminate the Employment without cause, at any
time, upon one-month written notice.  The Company shall have the option, in its
sole discretion, to make the Employee’s termination effective at any time prior
to the end of such notice period as long as the Company pays the Employee all
compensation to which the Employee is entitled up through the last day of the
one-month notice period.

 
 
2

--------------------------------------------------------------------------------

 
 

 
(iii) 
If the Employee’s employment is terminated by the Company without cause (other
than by reason of disability or death), the Employee shall receive, within 30
days following termination, a lump sum payment of (i) any earned but unpaid
salary through the date of termination, and (ii) any earned but unpaid bonus for
any calendar year preceding the year in which the termination occurs.  In
addition, subject to the Employee having completed the probation period, if any,
and the Employee’s compliance with Sections 8, 9 and 10 below, the Employee
shall receive continued payments of his or her salary:  (i) for one month
following a termination effective prior to the first anniversary of the
Effective Date; (ii) for two months following a termination effective prior to
the second anniversary of the Effective Date; (iii) for three months following a
termination effective prior to the third anniversary of the Effective Date; and
(iv) for three months following a termination effective at any time after the
third anniversary of the Effective Date.  The Employee shall have no further
rights to any compensation (including any salary or bonus) or any other benefits
under this Agreement.  If the Employee is terminated for cause pursuant to this
Section 7(a), he or she shall be entitled to receive only his or her salary
through the date of termination and he shall have no further rights to any
compensation (including any salary or bonus) or any other benefits under this
Agreement.  Notwithstanding the foregoing, the Employee shall not be entitled to
any of the compensation specified in this Section 7(a)(iii) unless and until the
Employee executes and delivers to the Company a general release of all claims
that the Employee may then have against the Company that is in a form and of
substance that is reasonably acceptable to the Company.

 
 
(iv)
All other benefits, if any, due to the Employee following a termination with or
without cause shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Employee shall not
participate in any severance plan, policy or program of the Company.

 
 
(b)
By the Employee.  The Employee may terminate the Employment at any time with a
one-month prior written notice to the Company, if (1) there is a material
reduction in the Employee’s authority, duties and responsibilities, or (2) there
is a material reduction in the Employee’s annual salary before the next annual
salary review.  In addition, the Employee may resign prior to the expiration of
the Agreement if such resignation is approved by the Board of Directors of the
Company (the “Board”) or an alternative arrangement with respect to the
Employment is agreed to by the Board.  Upon a termination by the Employee
pursuant to this Section 7(b), the Employee shall be entitled to his or her
salary through the date of such termination and he shall have no further rights
to any compensation (including any salary or bonus) or any other benefits under
this Agreement.  All other benefits, if any, due to the Employee following
termination pursuant to this Section 7(b) shall be determined in accordance with
the plans, policies and practices of the Company; provided, however, that the
Employee shall not participate in any severance plan, policy or program of the
Company.

   
 
3

--------------------------------------------------------------------------------

 
 
8.
CONFIDENTIALITY AND NONDISCLOSURE

 
In the course of the Employee’s services, the Employee may have access to the
Company and/or the Company’s client’s and/or prospective client’s trade secrets
and confidential information, including but not limited to those embodied in
memoranda, manuals, letters or other documents, computer disks, tapes or other
information storage devices, hardware, or other media or vehicles, pertaining to
the Company and/or the Company’s client’s and/or prospective client’s
business.  All such trade secrets and confidential information are considered
confidential.  All materials containing any such trade secret and confidential
information are the property of the Company and/or the Company’s client and/or
prospective client, and shall be returned to the Company and/or the Company’s
client and/or prospective client upon expiration or earlier termination of this
Agreement.  The Employee shall not directly or indirectly disclose or use any
such trade secret or confidential information, except as required in the
performance of the Employee’s duties in connection with the Employment, or
pursuant to applicable law.  
 
During and after the Employment, the Employee shall hold the Trade Secrets in
strict confidence; the Employee shall not disclose these Trade Secrets to anyone
except other employees of the Company who have a need to know the Trade Secrets
in connection with the Company’s business.  The Employee shall not use the Trade
Secrets other than for the benefits of the Company.
 
 
“Trade Secrets” means information deemed confidential by the Company, treated by
the Company or which the Employee knows or ought reasonably to have known to be
confidential, and trade secrets, including without limitation designs,
processes, pricing policies, methods, inventions, conceptions, technology,
technical data, financial information, corporate structure and know-how,
relating to the business and affairs of the Company and its subsidiaries,
affiliates and business associates, whether  embodied in memoranda, manuals,
letters or other documents, computer disks, tapes or other information storage
devices, hardware, or other media or vehicles.  Trade Secrets do not include
information generally known or released to the public domain through no fault of
yours.

 
 
This Section 8 shall survive the termination of this Agreement for any
reason.  In the event the Employee breaches this Section 8, the Company shall
have right to seek remedies permissible under applicable law.

 
9.
INVENTIONS ASSIGNMENT

 
The Employee understands that the Company engages in research and development
and other activities in connection with its business.
 
From and after the Effective Date, the Employee shall disclose in confidence to
the Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets (collectively, the “Inventions”), which
the Employee may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the period of
the Employee’s Employment at the Company.  The Employee acknowledges that
copyrightable works prepared by the Employee within the scope of and during the
period of the Employee’s Employment with the Company are “works for hire” and
that the Company will be considered the author thereof.  The Employee agrees
that all the Inventions shall be the sole and exclusive property of the Company
and the Employee hereby assign all his or her right, title and interest in and
to any and all of the Inventions to the Company or its successor in interest
without further consideration.
 
 
4

--------------------------------------------------------------------------------

 
 
The Employee agrees to assist the Company in every proper way to obtain for the
Company and enforce patents, copyrights, mask work rights, trade secret rights,
and other legal protection for the Inventions.  The Employee will execute any
documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights, mask work rights, trade secrets and other
legal protections.  The Employee’s obligations under this paragraph will
continue beyond the termination of the Employment with the Company, provided
that the Company will compensate the Employee at a reasonable rate after such
termination for time or expenses actually spent by the Employee at the Company’s
request on such assistance.  The Employee appoints the Secretary of the Company
as the Employee’s attorney-in-fact to execute documents on the Employee’s behalf
for this purpose.
 
 
This Section 9 shall survive the termination of this Agreement for any
reason.  In the event the Employee breaches this Section 9, the Company shall
have right to seek remedies permissible under applicable law.

 
10.
NON-COMPETITION

 
 
In consideration of the salary paid to the Employee by the Company, the Employee
agrees that during the term of the Employment and for a period of one year
following the termination of the Employment for whatever reason:

 
 
(a)
the Employee will not approach clients, customers or contacts of the Company or
other persons or entities introduced to the Employee in the Employee’s capacity
as a representative of the Company for the purposes of doing business with such
persons or entities which will harm the business relationship between the
Company and such persons and/or entities;

 
 
(b)
unless expressly consented to by the Company, the Employee will not assume
employment with or provide services as a director or otherwise for any
Competitor in the People’s Republic of China or such other territories where the
Company carries on its business or part thereof (the “Territory”), or engage,
whether as principal, partner, licensor or otherwise, in any Competitor that
carries on its business or part thereof in the Territory; and

 
 
(c)
unless expressly consented to by the Company, the Employee will not seek
directly or indirectly, by the offer of alternative employment or other
inducement whatsoever, to solicit the services of any employee of the Company
employed as at or after the date of such termination, or in the year preceding
such termination.

 
 
5

--------------------------------------------------------------------------------

 
 
 
For purposes of this Section 10, a “Competitor” of the Company shall not include
an entity that generates 10% or less of its revenues from battery products and
services similar to those provided by the Company, except that if the Employee
is employed by, or provides services as a director or otherwise to, a subsidiary
or divisional business of such an entity, such subsidiary or divisional business
shall be deemed a “Competitor” if it generates more than 10% of its revenues
from battery products and services similar to those provided by the
Company.  The provisions provided in Section 10 shall be separate and severable,
enforceable independently of each other, and independent of any other provision
of this Agreement.

 
The provisions contained in Section 10 are considered reasonable by the Employee
and the Company.  In the event that any such provisions should be found to be
void under applicable laws but would be valid if some part thereof was deleted
or the period or area of application reduced, such provisions shall apply with
such modification as may be necessary to make them valid and effective.
 
 
This Section 10 shall survive the termination of this Agreement for any
reason.  In the event the Employee breaches this Section 10, the Company shall
have the right to seek remedies permissible under applicable law.  

 
11.
ENTIRE AGREEMENT

 
This Agreement constitutes the entire agreement and understanding between the
Employee and the Company regarding the terms of the Employment and supersedes
all prior or contemporaneous oral or written agreements concerning such subject
matter.  The Employee acknowledges that he or she has not entered into
this Agreement in reliance upon any representation, warranty or undertaking
which is not set forth in this Agreement.  Any amendment to this Agreement must
be in writing and signed by the Employee and the Company.
 
12.
GOVERNING LAW; CONSENT TO JURISDICTION

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties hereto irrevocably submit to the
non-exclusive jurisdiction of the U.S. federal courts or New York state courts,
each located in The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement.  To the fullest extent they may
effectively do so under applicable law, the parties hereto irrevocably waive and
agree not to assert, by way of motion, as a defense or otherwise, any claim that
they are not subject to the jurisdiction of any such New York court, any
objection that they may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such New York court and any claim
that any such suit, action or proceeding brought in any such New York court has
been brought in an inconvenient forum.
 
(SIGNATURE PAGE FOLLOWS)


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 

China BAK Battery, Inc.     Employee            
Signature:  /s/ Xiangqian Li
   
Signature: /s/ Ke Marcus Cui
 
Name:  Xiangqian Li
   
Name:  Ke Marcus Cui
 
Title:  Chairman, President & CEO
   
 
 

 
 
7

--------------------------------------------------------------------------------

 
 
Schedule A
 
Cash Compensation
 

 
Amount
Pay Period
Salary
RMB 192,000 annually
monthly
Bonus
Discretionary based on performance
 



 
 
8

--------------------------------------------------------------------------------

 

